Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of
March 15, 2013, by and between Oncologix, Tech, (Company), a company duly
incorporated and validly existing under the laws of Nevada and Roy Wayne Erwin
("Executive"), with principal office located at 212 Edgewood Drive, Pineville,
Louisiana, 71360.

RECITALS

A. WHEREAS, contemporaneously with this Agreement, Oncologix, Inc. has entered
into an agreement with Clearview Medical, LLC pursuant to the terms of a Stock
Purchase Agreement (“SPA”) dated effective the same date as this Agreement to
acquire 1,000 shares of Common Stock of Dotolo Research Corporation from
Clearview medical, LLC;

B. WHEREAS, the Company wishes to ensure that it will have the benefits and
knowledge of Employee's services and expertise on the terms and conditions
hereinafter set forth; and

C. WHEREAS, Dotolo Research Corporation is engaged in the business of the
manufacture and distribution of medical device products and services used in
gastrointestinal, OB/GYN, skilled nursing facilities, and health and wellness
spas with distribution both U.S. and international.

D. WHEREAS, the Company desires to engage the Executive as its Chairman and
Chief Executive Officer and on the Board of Directors and the Executive desires
to provide employment services to the Company on all of the terms and conditions
herein set forth.

E. WHEREAS, the Company desires to provide the Executive with compensation in
recognition of the Executive's valuable skills and services.

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties hereto agree as follows:

ARTICLE I. DEFINITION

In this Agreement, unless the context otherwise requires, the following words
shall have the following meaning:

"Board" means the Board of Directors of the Company;

"Company" means Oncologix, a company duly incorporated and validly existing
under the laws of the Nevada;

"Commencement Date" means February 22, 2013, the date of commencement of
Employment;

"Company Group" means the Company and all of its subsidiaries;

"Employment" means the employment of the Executive under the terms herein;

"Executive" means Roy Wayne Erwin, a citizen of the United States of America ;

Confidentiality and Non-Competition Agreement" means the Confidentiality and
Non-competition Agreement to be executed by and between the Company and
Executive;

1

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE II. POSITION AND DUTIES

2.1 Employment. The Company hereby employs the Executive as its Chairman and
Chief Executive Officer and the Executive hereby accepts such engagement with
the Company, in accordance with and subject to all of the terms, conditions and
covenants set forth in this Agreement. The Executive principal office is located
at 212 Edgewood Drive, Pineville, Louisiana 71360 and Dotolo Research
Corporation manufacturing facilities located at 3731 East Lasalle Street,
Phoenix, Arizona, 85040, and the Executive will travel as required both within
the US and internationally.

2.2 Scope of Duties. The Executive shall be the Chairman and Chief Executive
Officer and shall have such other or additional offices or positions with the
Company as the Board of Directors (the "Board") shall determine from time to
time. The Executive shall have responsibility for the following duties,
operating within such established guidelines, plans or policies as may be
established or approved by the Board from time to time:

(a) development of Company business plans, strategic plans, financial plans,
directly responsible for the financial viability of the Company, assisting and
supervising the financial and accounting matters of the Company and its
subsidiaries, including organizing, managing and supervising the work of the
President, Chief Financial Officer, Sales and Marketing Director, and oversight
of the manufacturing/operations of the Company;

(b) assist the Chief Financial Officer in preparing the financial statements of
the Company and its subsidiaries in accordance with accounting principles
generally accepted in the United States ("USGAAP"), or such other accounting
principles as the Board may direct, and recommending appropriate accounting
treatment in accordance with USGAAP or such other principles;

(c) assist and cooperate with the Company's independent accountants in their
audit and review of the Company's financial statements;

(d) participate in new product development, to improve, document, test and
certify Company products, implement the Company's internal controls over
financial reporting; assisting and cooperating with any consulting firm engaged
by the Company in connection with such projects; oversight and supervising the
CFO with implementation of internal controls over financial reporting in the
Company's finance and accounting department; and assisting and cooperating with
the Company's internal audit in the implementation and review of such controls;

(e) supporting the Company Board of Directors, company legal representative, and
the Chief Financial Officer in such matters as preparation and presentation of
such financial and statistical reports as may be requested from time to time and
assisting in the Company's business and strategic planning and preparation of
annual budgets;

 

2

 

 

 

 



(f) participating in the preparation and filing of annual and quarterly reports
(8k-10Q) and providing such certifications as may be required by the Security
Exchange Commission (SEC) in connection therewith;

(g) participating in investor communications, including analyst conference
calls, road shows and others; and

(h) such other responsibilities and duties customarily performed by the Chief
Executive Officer of companies in the same industry and listed companies.

2.3 Other Business Affiliations. The Executive agrees that, without the approval
of the Board, the Executive shall not, during the period of employment with the
Company, devote more than 15% at any time to any other business affiliation
which would interfere with or derogate from Executive's obligations under this
Agreement. The Executive represents and warrants that his service as such
Executive does not create any conflict of interest in relation to his duties and
obligations to the Company hereunder, and agrees that in the event such a
conflict arises, he will promptly report it to the Board.

2.4 No Breach of Duty. The Executive represents that the Executive's performance
of this Agreement and as an employee of the Company does not and will not breach
any agreement or duty to keep in confidence proprietary information acquired by
the Executive in confidence or in trust (i) prior to employment with the Company
or (ii) pursuant to his service referred to in Section 2.3. The Executive has
not and will not enter into any agreement either written or oral in conflict
with this Agreement. The Executive is not presently restricted from being
employed by the Company or entering into this Agreement.

 

3

 



 

 

  

ARTICLE III. DURATION

3.1 Commencement Date. The Executive's first day of employment shall be February
22, 2013 ("Commencement Date").

3.2 Term. This Agreement shall continue for an initial term of three (3) years
from the Commencement Date unless otherwise terminated in accordance with
Article 8 below. Upon the expiration of the initial term, this Agreement shall
be automatically extended for successive periods of twelve (12) months, unless
terminated by either party upon ninety (90) days' notice prior to the expiration
of the initial term or any subsequent terms.

ARTICLE IV. COMPENSATION

4.1 Salary. The Executive shall be paid an initial base annual salary of
$120,000 per annum, less deductions required by law, which shall be paid in
equal monthly installments in the U.S. dollar equivalent with the Company's
normal and customary payroll practices. Such salary shall be increased at a
minimum of 5% per year, reviewed annually, and any base salary increases or
decreases will be approved by the Board of Director, Compensation Committee. If
inadequate funds are available, the salary and other benefits and expenses not
paid to Executive, shall be accrued per quarter. At the end of the quarter, at
the Executives option, the accrued salary may be converted into Company stock at
a price equivalent to the lowest five (5) day average bid price during the
preceding quarter.

4.2 PROFESSIONAL FEES. The Company shall have exclusive authority to determine
the fees, or a procedure for establishing the fees, to be charged by the
Company. All sums paid to the Executive or the Company in the way of fees or
otherwise for other services of the Executive, shall, except as otherwise
specifically agreed by the Company, be and remain the property of the Company
and shall be included in the Company's name in such checking account or accounts
as the Company may from time to time designate.

4.3 CLIENTS AND CLIENT RECORDS.  The Company shall have the authority to
determine who will be accepted as clients of the Company, and the Executive
recognizes that such clients accepted are clients of the Company and not the
Executive. The Company shall have the authority to designate, or to establish a
procedure for designating which professional Executive of the Company will
handle each such client. All client records and files of any type concerning
clients of the Company shall belong to and remain the property of the Company,
notwithstanding the subsequent termination of this Agreement.

4.4 POLICIES AND PROCEDURES. The Company shall have the authority to establish
from time to time the policies and procedures to be followed by the Executive in
performing services for the Company. Executive shall abide by the provisions of
any contract entered into by the Company under which the Executive provides
services. Executive shall comply with the terms and conditions of any and all
contracts entered by the Company.

4.5 Bonus. The Executive shall be eligible for an annual performance-based cash
bonus at the discretion of the Board.

4.6 Reimbursable Expenses. The Company shall reimburse the Executive for all
reasonable business expenses incurred in the performance of the Executive's
duties hereunder on behalf of the Company, subject to submission of expense
reports and approval according to the Company's financial regulations.

4.7 Automobile. During his employment, the Executive will be provided a Not to
Exceed, flat rate of $ 650.00 per month as an automobile allowance by the
Company payable within ten (10) days after the 1st of every month.

4.8 Income Taxes. The payment of tax, social security and similar payments
arising out of this Agreement shall be dealt with by the parties in accordance
with applicable laws and regulations.

4

 



 

 

 

The Executive agrees to any withholdings that must be made by the Company
pursuant to such laws and regulations. Furthermore, the Executive undertakes to
promptly discharge any payments that are payable by him pursuant to such laws
and regulations and agrees to indemnity the Company and hold the Company
harmless from any and all claims made by any entity on account of an alleged
failure by the Executive to satisfy such obligations.

ARTICLE V. OTHER BENEFITS, VACATION , HOLIDAYS, INSURANCE

5.1 Vacation. The Executive shall be entitled in each calendar year to twenty
(20) working days' vacation with full salary (in addition to statutory holidays)
to be taken at such reasonable time or times as approved by the Board. The
Executive may accumulate and carry forward unused vacation to the following
calendar year. The entitlement to vacation and, on termination of employment,
vacation pay in lieu of vacation, shall accrue pro rata throughout each calendar
year of the period of employment.

5.2 Holidays. The Executive shall be entitled to the all statutory public
holidays observed.

5.3 Benefits. Employee shall be entitled to participate in any and all medical
insurance, group health care programs (including dental, vision and prescription
drug programs), disability insurance, pension and other benefit plans which are
made generally available by the Company to other similarly situated senior level
employees performing similar functions as Executive. The Company, in its sole
discretion, may at any time amend or terminate its benefit plans or programs;
provided, however, that the Company shall not do so except to the extent that
such amendment or termination is in good faith and applies generally to all
employees of the Company.

If the Company does not have an Executive Benefit program available, the company
will provide a monthly fixed amount of $600.00 to secure Health/Dental and Long
Term Disability insurance.

5.4 Key Man Insurance. The Company may maintain, at its expense, Key Man Life
Insurance (the "Policy") on the life of Employee for the benefit of the Company
with a benefit of One Million Dollars ($1,000,000). Employee's signature to this
Agreement constitutes Employee's written consent to being insured under the
Policy and that the Company may continue such life insurance coverage after
Employee's employment with the Company terminates, regardless of the cause of
such termination. Employee shall make all necessary applications, submit to
physical examinations and otherwise cooperate with the Company with respect to
the purchase of the policy.

5.5 Death of Executive. In the event the Executive shall die during the term
hereof, the Company shall pay to the Executive's surviving spouse, or if the
Executive shall leave no surviving spouse, then to the Executive's estate, only
such amounts as may have been earned by the Executive prior to the Executive's
date of death, but which were unpaid at date of death.

5.6 Life Insurance. Company shall provide a term life policy to Executive in the
face value amount of 3x annual base salary.

5

 



 

 

 

ARTICLE VI. CONFIDENTIALITY, NONSOLICITATION AND NONCOMPETITION

6.1 Confidentiality. During his employment, the Executive will have access to,
will become acquainted with various trade secrets, confidential and proprietary
information relating to the business of the Company and its subsidiaries,
including but not limited to customer, employee, supplier, and distributor
lists, contacts, addresses, information about employees and employee relations,
training manuals and procedures, recruitment methods and procedures, business
plans and projections, employment contracts, employee handbooks, information
about customers and suppliers, price lists, costs and expenses, documents,
budgets, proposals, financial information, inventions, patterns, processes,
formulas, data bases, know how, developments, experiments, improvements,
computer programs, manufacturing, recruitment and distribution techniques,
specifications, tapes, and compilations of information, all of which are owned
by the Company and its subsidiaries, other parties with which the Company and
its subsidiaries do business ("Third Parties") or customers of the Company and
its subsidiaries, and which are used in the operation of the business of the
Company and its subsidiaries, or such Third Parties or customers. The Executive
agrees at all times during the term of his employment and thereafter to hold in
strictest confidence, and not to use, except for the benefit of the Company, or
to disclose directly or indirectly to any person, firm or corporation without
written authorization of the Board, any trade secrets or confidential
information. In addition, the Executive understands "trade secret" or
"confidential information" means all information concerning the Company and its
subsidiaries, Third Parties and/or customers (including but not limited to
information regarding the particularities, preferences and manner of doing
business) that is (i) not generally known to the public and (ii) cannot be
discovered or replicated by a third party without substantial expense and
effort.

6.2 Non-Solicitation. The Executive agrees that during the Executive's
employment and for a period of the later of two (2) years after the termination
of employment hereunder where the Company does business, the Executive shall
not:

(i) directly call upon or solicit any of the customers of the Company or its
subsidiaries that were or became customers during the term of the Executive's
employment (as used herein "Customer" shall mean any person or company as listed
as such on the books of Company or its subsidiaries); or

(ii) induce or its subsidiaries attempt to induce any employee, agent or
consultant of the Company or its subsidiaries to terminate his or her
association with the Company or its subsidiaries.

6.3 Non-Competition. The Executive agrees that during the Executive's employment
and for a period of two (2) years , subject to Section 2.3, devote full time to
the business of the Company and will not directly or indirectly, engage,
individually or as an officer, director, employee, consultant, advisor, partner
or co-venture, or as a stockholder or other proprietor owning an interest in any
firm, corporation, partnership or other organization in the business of
manufacturing, selling or distributing products in competition with the products
and/or services of the Company and its subsidiaries. The Executive shall, during
the term of the Executive's employment and the term of the non-competition
restriction, furnish to the Board a detailed statement of any outside employment
or consulting services in which the Executive seeks to engage or invest, and, as
from time to time requested by the Board, resubmit for approval a detailed
statement thereof. In the event the Board determines in good faith that such
violation or conflict exists, the Executive shall refrain from such employment,
consulting services or investment.

6.4 Enforceability. The Executive agrees that, having regard to all the
circumstances, the restrictions in this Article 6 are reasonable and necessary
but no more than sufficient for the protection of the Company. The Company and
Executive agree that:

(i) each restriction in this Article 6 shall be read and construed independently
of the other restrictions so that if one or more are found to be void or
unenforceable as an unreasonable restraint of trade or for any other reason, the
remaining restrictions shall not be affected; and

(ii) if any restriction is found to be void but would be valid and enforceable
if some part of it were deleted or the period thereof were deleted or the range
of activities or area dealt with thereby were reduced in scope, the restriction
shall apply with such modifications as may be necessary to make it valid and
enforceable.

6.5 Injunctive Relief. In the event of the breach or threatened breach by the
Executive of this Article 6, the Company, in addition to all other remedies
available to it at law or in equity, will be entitled to seek injunctive relief
and/or specific performance to enforce this Article 6 in any court of competent
jusridiction.

6.6 Assignment and Transfer. Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void. This
Agreement shall inure to the benefit of, and be binding upon and enforceable by,
any purchaser of substantially all of Company’s assets, any corporate successor
to Company or any assignee thereof.

 

6

 



 

 

 

ARTICLE VII. ASSIGNMENT OF INVENTIONS AND INTELLECTUAL PROPERTY

7.1 The parties foresee that the Executive has created and may create designs or
other intellectual property in the course of his duties hereunder and agree that
in this respect the Executive has a special responsibility to further the
interests of the Company.

7.2 Any invention, production, improvement or design made or process or
information discovered or copyright work or trade mark or trade name or get-up
source code or any other intellectual property created by the Executive during
the continuance of his Employment hereunder (whether before or after the date
hereof or whether capable of being patented or registered or not and whether or
not made or discovered in the course of his employment hereunder) in conjunction
with or in any way affecting or relating to the business of any company in the
Company or capable of being used or adapted for use therein or in connection
therewith shall forthwith be disclosed to the Company and shall belong to and be
the absolute property of such company in the Company Group as the Company may
direct.

7.3 The Executive if and whenever required to do by the Company shall at the
expense of the Company apply or join in applying for letters patent or other
protection or registration for any such invention, improvement design process
information work trade mark name or get-up source code or other intellectual
property rights as aforesaid which belongs to such company and shall at the
expense of such company execute and do all instruments and things necessary for
vesting the said letters patent or other protection or registration when
obtained and all right title and interest to and in the same in such company
absolutely and as sole beneficial owner or in such other person as the Company
may specify.

7.4 The Executive hereby irrevocably appoints the Company to be his attorney in
his name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company the full
benefit of this Article and in favor of any third party a certificate in writing
signed by any Executive or by the secretary of the Company that any instrument
or act falls within the authority hereby conferred shall be conclusive evidence
that such is the case.

 7

 

 

 

 



ARTICLE VIII. TERMINATION

8.1 Except as otherwise provided in Sections 3.3 and 8.2, the Executive
employment may be terminated by either party giving the other not less than
ninety (90) days' notice in writing provided that the Company shall have the
option to pay salary (pro-rated) in lieu of any required period of notice.
Notwithstanding the ninety (90) days' notice requirement in this Section 8.1,
the Executive agrees to continue to perform his duties hereunder until a new
Chief Executive Officer of the Company is appointed and ensure a smooth
transition thereafter, and the terms of this Agreement shall continue to apply;
provided that any such extension shall not exceed ninety (90) days. During such
ninety (90) days' notice period and any extension thereof pursuant to this
Section 8.1, the Company shall use its diligent efforts to recruit a new Chief
Executive Officer.

8.2 Notwithstanding the other provisions of this Agreement, the Company may
terminate the Employment with cause forthwith without prior notice (but without
prejudice to the rights and remedies of the Company) for any breach of this
Agreement in any of the following cases:

(i) if the Executive fails or neglects efficiently and diligently to carry out
his duties to the reasonable satisfaction of the Board; 

(ii) if the Executive is guilty of serious misconduct in connection with the
Employment;

(iii) if the Executive is convicted of any criminal offense, which might
reasonably be thought to adversely affect the performance of his duties;

(iii if the Executive does any act or thing which may bring serious discredit on
the Company or the Company Group;

(iv) if the Executive commits any serious breach of the Company's By-Laws and
operating procedures (as laid down by the Company and communicated to the
Executive from time to time) and has caused serious financial loss to the
Company;

(v) if the Executive fails to observe and perform any of the duties and
responsibilities imposed by this Agreement or which are imposed by law, or is in
breach of any representation, warranty or covenant made by the Executive under
this Agreement;

(vi) if the Executive becomes unsound of mind or suffers from a mental disorder;
or

(vii) if the Executive otherwise acts in breach of this Agreement so as
materially to prejudice the business of the Company or the Company Group.

8.3 The Executive shall not, at any time after termination of the Employment for
whatever reason, represent himself as being in any way connected with the
business of the Company.

8.4 Upon termination of the Employment for whatever reason, the Executive shall
forthwith deliver to the Company or its authorized representative such of the
following as are in his possession or control:

(i) All keys, security and computer passes, plans statistics, documents,
records, papers, magnetic disks, tapes or other software storage media including
all copies, records and memoranda (whether or not recorded in writing or on
computer disk or tape) made by the Executive of any confidential or proprietary
information relating to the business of the Company and its subsidiaries;

(ii) All credit cards and charge cards provided for the Executive's use by the
Company; and

(iii) All other property of the Company not previously referred to in this
Article; and

8

 

 

 

 

 

(iv) any breach of this Agreement, which breach is not cured within thirty (30)
days following written notice of such breach; and

8.5 Termination With-Out Cause. The Company may terminate Executive’s employment
hereunder at any time without cause, provided, however, that Executive shall be
entitled to severance pay in the amount of 26 weeks of Base Salary in addition
to accrued but unpaid Salary and accrued vacation, less deductions required by
law, but only if, Executive executes a valid and comprehensive release of any
and all claims that the Executive may have against the Company in a form
provided by the Company and Executive executes such form within ten (10) days of
tender.

8.6 Resignation. Upon termination by reason of “For Cause “of employment,
Executive shall be deemed to have resigned from the Board of Directors of the
Company.

8.7 DISABILITY OF EXECUTIVE

The Company may terminate this Agreement without liability if Executive shall be
permanently prevented from properly performing his essential duties hereunder
with reasonable accommodation by reason of illness or other physical or mental
incapacity for a period of more than 180 consecutive days. Upon such
termination, Executive shall be entitled to all accrued but unpaid Base Salary
and vacation.

(i) Definitions - For purposes of this Agreement, whenever used in this Section
8.3:

"Total disability" shall mean that the Executive is unable, mentally or
physically, whether it be due to sickness, accident, age or other infirmity, to
engage in any aspect of the Executive's normal duties as set forth in this
Agreement.

9

 

 

 

 



"Partial disability" shall mean that the Executive is able to perform, to some
extent, on behalf of the Company, the particular services in which the Company
specializes, and which the Executive previously performed for the Company, but
that the Executive is unable, mentally or physically, to devote the same amount
of time to such services as was devoted prior to the occurrence of such sickness
or accident.

"Normal monthly salary" shall mean the salary which the Executive is being paid
by the Company per month as of the commencement date of the period of
disability, as specified hereinabove or as determined by the Board of Directors
pursuant to the terms hereof.

(ii) Total Disability

During a single period of total disability of the Executive, the Executive shall
be entitled to receive from the Company, the Executive's normal monthly salary
for the shorter of first three (3) months of disability or until any disability
insurance policy available through the Executive’s employment begins to pay
benefits. If the single period of disability should continue beyond three (3)
months, the Executive shall receive only such amount as the Executive shall be
entitled to receive under disability insurance coverage on the Executive, if
any.

(iii) Partial Disability

During a period of partial disability of the Executive, the Executive shall
receive an amount of compensation computed as follows:

That portion of the Executive's normal monthly basic compensation which bears
the same ratio to the Executive's normal monthly basic compensation as the
amount of time which the Executive is able to devote to the usual performance of
services on behalf of the Company during such period bears to the total time the
Executive devoted to performing such services prior to the commencement date of
the single period of disability, and such amount shall be calculated by
multiplying the Executive’s basic compensation by a fraction, the numerator of
which shall be the percentage of normal services that the Executive is able to
perform and the denominator which shall be the total services that the Executive
is able to perform absent the partial disability.

(iv) Combination of Total and Partial Disability

If a single period of disability of the Executive consists of a combination of
total disability and partial disability, the maximum total disability
compensation to which the Executive shall be entitled from the Company under
this disability provision shall not exceed an amount equal to one (1) times the
Executive's normal monthly basic compensation.

(V) Broken Periods of Disability

A period of disability may be continuous or broken. If broken into partial
periods of disability which are separated by intervening periods of work, there
shall be aggregated together all of such successive partial periods of
disability except any period prior to the time when any single period of work
extends for three months or longer; and such aggregated periods of disability
shall be treated as a single period in determining the amount of disability
compensation to which an Executive shall be entitled under any provision of this
Section.

10

 

 

 

 



8.6 Termination Due to Disability

If and when the period of total or partial disability of the Executive totals
[NUMBER] months, the Executive's employment with the Company shall automatically
terminate. Notwithstanding the foregoing, if the disabled Executive and the
Company agree, the disabled Executive may thereafter be employed by the Company
upon such terms as may be mutually agreeable.

8.7 Commencement Date of Disability

The commencement date of a period of disability, whether it be a continuous
period or the aggregate of successive partial periods, shall be the first day on
which the Executive is disabled.

8.8 Dispute Regarding Existence of Disability

Any dispute regarding the existence, extent or continuance of the disability
shall be resolved by the determination of a majority of three (3) competent
physicians, one (1) of whom shall be selected by the Company, one (1) of whom
shall be selected by the Executive and the third (3rd) of whom shall be selected
by the other two (2) physicians so selected.

ARTICLE IX- INDEMNIFICATION

9.1 The Executive hereby agrees to indemnify and hold the Company and its
officers, directors, shareholders and Executives harmless from and against any
loss, claim, damage or expense, and/or all costs of prosecution or defense of
their rights hereunder, whether in judicial proceedings, including appellate
proceedings, or whether out of court, including without limiting the generality
of the foregoing, attorneys' fees, and all costs and expenses of litigation,
arising from or growing out of the Executive's breach or threatened breach of
any covenant contained herein.

9.2 The Company hereby agrees to indemnify and hold the Executive harmless from
and against any loss, claim, damage or expense, and/or all costs of prosecution
or defense of their rights hereunder, whether in judicial proceedings, including
appellate proceedings, or whether out of court, including without limiting the
generality of the foregoing, attorneys' fees, and all costs and expenses of
litigation, arising from or growing out of the Company’s breach or threatened
breach of any covenant contained herein.

ARTICLE X. MISCELLANEOUS PROVISIONS/JURISDICTION

10.1 Severability. I If any term or provision of this Agreement shall be held to
be invalid or unenforceable for any reason, such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms and provisions hereof, and this Agreement shall
be construed as if such invalid or unenforceable term or provision had not been
contained herein.

11

 



 

 

 

10.2 Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.

10.3 Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.

10.4 Assistance in Litigation. Executive shall, during and after termination of
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.

10.5 Survival. Articles 6 and 7 and Section 9.7 shall survive the termination of
this Agreement.

10.6 Entire Agreement. This Agreement, together with all award agreements and
long-term incentive agreements is the entire agreement between the parties
hereto concerning the subject matter hereof and supersedes and replaces all
prior or contemporaneous agreements or understandings between the parties.

10.7 Employment Amendments. This Agreement may not be amended or modified in any
manner, except by an instrument in writing signed by duly authorized members of
the Board.

10.8 Notices. Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed to have been
duly given upon personal delivery to the party to be notified or five (5)
business days after being mailed by United States certified or registered mail,
postage prepaid, return receipt requested or two (2) days after being sent by
Federal Express or other recognized overnight delivery to the following
respective addresses, or at such other address as each may specify by notice to
the other:

 

 

 

Notice to the Executive:

Roy Wayne Erwin

Chairman-Chief Executive Officer

212 Edgewood Drive

Pineville, Louisiana 71360

12

 



 

 

 

10.9 Governing Law. This Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of Louisiana.

11.1 Jurisdiction. Unless otherwise provided for in this Agreement, the courts
within the Parish of Rapides, and the City of Alexandria, Louisiana shall have
exclusive jurisdiction to adjudicate any dispute arising out of this Agreement
and/or employment relationship or termination thereof and the Executive consents
to such jurisdiction and venue. 

11.2 Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

11.3 Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.

11.4 Arbitration. Any controversy, claim or dispute arising out of or relating
to this Agreement or the employment relationship, either during the existence of
the employment relationship or afterwards, between the parties hereto, their
assignees, their affiliates, their attorneys, or agents, shall be settled by
arbitration in Alexandria, Louisiana. Such arbitration shall be conducted in
accordance with the then prevailing commercial arbitration rules of the State of
Louisiana but the arbitration shall be in front of an arbitrator, with the
following exceptions if in conflict: (a) one arbitrator shall be chosen by Roy
Wayne Erwin; (b) each party to the arbitration will pay its pro rata share of
the expenses and fees of the arbitrator(s), together with other expenses of the
arbitration incurred or approved by the arbitrator(s); and (c) arbitration may
proceed in the absence of any party if written notice of the proceedings has
been given to such party. The parties agree to abide by all decisions and awards
rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive and may be entered in any court having
jurisdiction thereof as a basis of judgment and of the issuance of execution for
its collection. All such controversies, claims or disputes shall be settled in
this manner in lieu of any action at law or equity; provided however, that
nothing in this subsection shall be construed as precluding the Company from
bringing an action for injunctive relief or other equitable relief or relief
under the Confidential Information and Invention Assignment Agreement. The
arbitrator shall not have the right to award punitive damages, consequential
damages, lost profits or speculative damages to either party. The parties shall
keep confidential the existence of the claim, controversy or disputes from third
parties (other than the arbitrator), and the determination thereof, unless
otherwise required by law or necessary for the business of the Company. The
arbitrator(s) shall be required to follow applicable law.

13

 



 

 

  

IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.

 

12.0 Acknowledgment. The Executive acknowledges that when this Agreement is
concluded, the Executive will be able to earn a living without violating the
foregoing restrictions and that the Executive's recognition and representation
of this fact is a material inducement to the execution of this Agreement and to
Executive's continued relationship with the Company.

12.1 Survival of Covenants . All restrictive covenants contained in this
Agreement shall survive the termination of this Agreement.

12.2 Limitations on Authority . Without the express written consent from the
Company, the Executive shall have no apparent or implied authority to: (i)
Pledge the credit of the Company or any of its other Executives; (ii) Bind the
Company under any contract, agreement, note, mortgage or otherwise; (iii)
Release or discharge any debt due the Company unless the Company has received
the full amount thereof; or (iv) sell, mortgage, transfer or otherwise dispose
of any assets of the Company.

12.3 Representation and Warranty of Executive. The Executive acknowledges and
understands that the Company has extended employment opportunities to Executive
based upon Executive's representation and warranty that Executive is in good
health and able to perform the work contemplated by this Agreement for the term
hereof.

12.4 Invalid Provision; Severability . The invalidity or unenforceability of a
particular provision of this Agreement shall not affect the other provisions
hereof, and the Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.

12.5 Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification, or discharge is sought.

 14

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be

duly executed and delivered as of the day and year first above written.

 

  Oncologix, Tech,       By:_______________________________________       Name:
Roy Wayne Erwin       Title: Chairman and CEO



 

15 

 

 

 

